Citation Nr: 0505658	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  03-28 981A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma 
City, Oklahoma



THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
emergency and hospital care at a non-Department of Veterans 
Affairs facility from August 3 to [redacted], 2001.



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel





INTRODUCTION

The veteran had active service from April 1943 to February 
1946.  He died on August [redacted], 2001.  The appellant is 
apparently his surviving spouse.

This appeal arises from a January 2002 decision of the 
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Oklahoma City, Oklahoma.  In this decision, the VAMC denied 
payment or reimbursement for the veteran's unauthorized 
emergency and hospital care at a non-VA facility from August 
3 to [redacted], 2001.  

The appeal is REMANDED to the VAMC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran reportedly had no service-connected disabilities, 
was enrolled in the VA Healthcare System, and received 
treatment at a VA facility within the 24 months prior to his 
treatment in August 2001.  See Veterans Millennium Health 
Care and Benefits Act, Tracking Cover Sheet, dated October 
26, 2001.  The appellant is apparently his surviving spouse.  
However, there is little evidence to corroborate these facts 
in the file forwarded to the Board of Veterans' Appeals 
(Board).  On remand, the VAMC should request the veteran's 
claims file, if any exists, from the appropriate VA Regional 
Office.  This file should be associated with the claims file 
from the VAMC.  The VAMC should ensure that the consolidated 
claims file has evidence that corroborates the veteran's 
active military service, any service-connected disabilities, 
enrollment in the VA Healthcare System, and that he was 
married to the appellant.  


As indicated above, on October 26, 2001, a VA physician 
determined that the non-VA medical services provided in 
August 2001 were for a nonservice-connected disability, that 
a prudent layperson would deem his condition to be an 
emergency, that the veteran was enrolled in the VA Healthcare 
System, and had been treated by a VA facility in the past 24 
months.  His noted reason for denial was that he "could not 
find any indication that VA was on divert or otherwise 
unavailable..."

An emergency care record dated in August 2001, presumably 
prepared by the paramedic responding to the veteran's 911 
call, noted that the veteran had requested to be taken to a 
VA facility.  However, the paramedic informed him that VA 
would not accept him since he was suffering with chest pains.  
This record was faxed to VA on November 8, 2001 and VA 
personnel confirmed its authenticity on November 9, 2001.

The handwritten emergency note is not completely legible, 
which apparently is why VA sought confirmation of what was 
written in November 2001.  Since this facsimile was received 
after the VA physician's opinion in October 2001, it does not 
appear that the physician reviewed it in connection with his 
determination.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (A VA medical opinion must consider records of prior 
medical examination and treatment in order to assure a fully 
informed opinion.)  

Finally, it does not appear that the VAMC adjudicators 
considered the provisions of 38 C.F.R. § 17.1000-8 in regards 
to this claim.  Medical opinions and adjudication addressing 
these provisions should be provided on remand.

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the VAMC for the 
following:


1.  The VAMC should contact the 
appropriate RO and, if procedures allow, 
request that the veteran's claims file 
at that location be forwarded for 
association with the VAMC's claims file.  
Ensure that the consolidated claims file 
has evidence that corroborates the 
veteran's active military service, any 
service-connected disabilities, 
enrollment in the VA Healthcare System, 
and that he was married to the 
appellant.  

2.  After the above development has been 
completed and all evidence received 
associated with the claims file, make 
arrangements with the VAMC's "Fee 
Service Review Physician or equivalent 
officer" for this person to review the 
evidence in the claims file and make the 
following determinations. 
a.)	Was the treatment from August 3 
to [redacted], 2001 for a condition of 
such a nature that a prudent 
layperson would have reasonably 
expected that delay in seeking 
immediate medical attention would 
have been hazardous to life or 
health?  This standard would be 
met if there were an emergency 
medical condition manifesting 
itself by acute symptoms of 
sufficient severity (including 
severe pain) that a prudent 
layperson who possesses an 
average knowledge of health and 
medicine could reasonably expect 
the absence of immediate medical 
attention to result in placing 
the health of the individual in 
serious jeopardy, serious 
impairment to bodily functions, 
or serious dysfunction of any 
bodily organ or part. 
b.)	Was a VA or other Federal 
facility/provider feasibly 
available?  Would an attempt to 
use them beforehand have been 
considered reasonable by a 
prudent layperson? (As an 
example, these conditions would 
be met by evidence establishing 
that a veteran was brought to a 
hospital in an ambulance and the 
ambulance personnel determined 
that the nearest available 
appropriate level of care was at 
a non-VA medical center.) 
c.)	Was any medical care beyond the 
initial emergency evaluation and 
treatment for a continued medical 
emergency of such a nature that 
the veteran could not have been 
safely discharged or transferred 
to a VA or other Federal 
facility? (Note: the medical 
emergency lasts only until the 
time the veteran becomes 
stabilized.)
The physician must provide complete 
rationales for all conclusions reached.  
That is, the physician must explain his 
reasons and bases for each conclusion.  

3.  Thereafter, the VAMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular the VAMC should 
review the requested medical opinion by 
its Fee Service Review Physician or 
equivalent officer to ensure that it is 
responsive to and in complete compliance 
with the directives of this remand and, 
if not, the VAMC should implement 
corrective procedures.  

4.  Finally, readjudicate the veteran's 
claim on appeal, with application of all 
appropriate laws and regulations, 
including 38 C.F.R. §§ 17.1000-8, and 
consideration of any additional 
information obtained.  If any decision 
with respect to this claim remains 
adverse to the appellant, she should be 
furnished a Supplemental Statement of the 
Case (SSOC) and afforded a reasonable 
period of time within which to respond 
thereto.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations pertinent to the issue 
currently on appeal.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until VA notifies her.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 



2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 

